DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
	Claim 9 is objected to because of the following informalities:
Claim 9 has incorrect dependency on Claim 6, when it should be dependent on Claim 7. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a space".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 gives primary antecedent basis to “a space”, as such, it is suggested to give secondary antecedent basis to Claim 5 and state “the space”.
Claim 6 recites the limitation “a cushion insert”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 gives primary antecedent basis to “a cushion insert”, as such, the Examiner is uncertain if there are a plurality of inserts being claimed, if the dependency of the claim is correct, or if the antecedent basis should be secondary. For examination purposes, the Examiner treated Claim 6 as a separate/additional cushion insert compared to that of Claim 5.
Claims 7-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 5).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-8, 10-12 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steensen (US 5421044 A).

In regards to Claim 1, Steensen teaches: A support apparatus (10) for a person (Col 4 Lines 26-27), said support apparatus comprising: a main cushion (59 – Fig. 3), said main cushion having a bottom surface (see annotated Fig. 3.1 from Steensen), a top surface (58 – Fig. 3) for facing a person (Col 4 Lines 20-27 – “foam pads are used to provide a soft cushioned feel to the user, to provide a level top surface”) supported on said main cushion for forming a support surface (see annotated Fig. 3.2 from Steensen), a width (see annotated Fig. 3.2 from Steensen), and a length (see annotated Fig. 3.2 from Steensen), said main cushion having a perimeter (see annotated Fig. 3.1 from Steensen), longitudinal sides (see annotated Fig. 3.1 from Steensen), and lateral sides (see annotated Fig. 3.1 from Steensen), said longitudinal and lateral sides extending around said perimeter (see annotated Fig. 3.1 from Steensen); and at least one sleeve (16/18 – Fig. 1), said sleeve located along one side of said sides (see annotated Fig. 1.1 from Steensen), said sleeve being reconfigurable between a stowed state (see note #1 below)  wherein said sleeve is closely adjacent said one side (see note #1 below) and a deployed state (see note #1 below and see annotated Fig. 6.1 from Steensen) wherein said sleeve forms a space (see note #1 below and see annotated Fig. 6.1 from Steensen) therein and an extension of said top surface (see note #1 below and see annotated Fig. 6.1 from Steensen) of said see note #1 below and see annotated Fig. 1.1 from Steensen) or the length of said support surface.  
Note #1: The pump is utilized to create variable pressures along respective regions A, B, C, and D (Abstract: “An air hose assembly connects the manifold's output ports to the various tubes so that certain combinations of tubes receive various air pressures”, Col 5 Lines 33-37, Col 6 Lines 19-27). Therefore, it is known that pumps are capable of changing the pressure as stated pressures may be controlled by devices and are variable (Col 5 Lines 31-42 and Col 7 Line 65 to Col 8 Line 2). For example, the higher level of pressure would be the ‘deployed state’ where the space is maximized within the sleeve, causing the sleeve to expand outward laterally. While, in the ‘stowed state’ the space is minimized due to the loss of pressure thus causing the sleeve to retract inward laterally. Overall, it is understood that in the deployed state the sleeve is further away and in the stowed state the sleeve is closely adjacent to the one side of the cushion, and would not modify the functionality of the sleeve other than the condition of being close or further away from the other elements internally. 

    PNG
    media_image1.png
    218
    513
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from Steensen


    PNG
    media_image2.png
    201
    486
    media_image2.png
    Greyscale

Annotated Fig. 3.2 from Steensen

    PNG
    media_image3.png
    294
    620
    media_image3.png
    Greyscale

Annotated Fig. 6.1 from Steensen

    PNG
    media_image4.png
    310
    508
    media_image4.png
    Greyscale

Annotated Fig. 1.1 from Steensen

In regards to Claim 2, Steensen teaches: The support apparatus according to claim 1, wherein said sleeve (16/18) includes an upper end (see annotated Fig. 6.1 from Steensen) and a lower end (see annotated Fig. 6.1 from Steensen), said upper end secured (22 – Fig. 6) at said top surface of said main cushion (see annotated Fig. 6.2 from Steensen), and said lower end secured (see annotated Fig. 6.2 from Steensen) at said bottom surface of said main cushion (see annotated Fig. 6.2 from Steensen).  

    PNG
    media_image5.png
    301
    442
    media_image5.png
    Greyscale

Annotated Fig. 6.2 from Steensen
In regards to Claim 3, Steensen teaches: The support apparatus according to claim 1, wherein said sleeve is retained in said stowed state by a releasable fastener (63 – Fig. 4), such as a zipper, hook and loop fasteners (Col 4 Lines 48-51), or snaps.  

In regards to Claim 4, Steensen teaches: The support apparatus according to claim 1, wherein at least a portion of said sleeve is folded (see annotated Fig. 5.1 from Steenesen below) along said one side of said main cushion when in said stowed state (see note #1 above regarding deployed vs. stowed and their relative proximity).  

    PNG
    media_image6.png
    311
    409
    media_image6.png
    Greyscale

Annotated Fig. 5.1 from Steensen

In regards to Claim 5, Steensen teaches: The support apparatus according to claim 1, wherein said sleeve forms a space (see annotated Fig. 6.2 from Steensen) to receive a cushion insert (35 – Fig. 6).  

In regards to Claim 6, Steensen teaches: The support apparatus according to claim 5, further comprising a cushion insert (38 – Fig. 6), wherein said sleeve (16/18 – Fig. 5) is configured to open (open configuration in Fig. 5) to receive said cushion insert (38 – Fig. 5) and to close (closed configuration in Fig. 6, aka no space between 63 and 24b)  to contain said cushion insert in said space (see annotated Fig. 6.2 from Steensen).  

In regards to Claim 7, Steensen teaches: The support apparatus according to claim 6, wherein said main cushion (59 – Fig. 3) is formed from a first cushioning material (“polyurethane foam pad” – Col 4 Lines 20-23), and said cushion insert (58 – Fig. 3) is formed from a second cushioning material (“polyurethane foam pad” – Col 4 Lines 20-23) that is the same (Col 4 Lines 20-23) or similar to said first cushioning material of said main cushion.  

In regards to Claim 8, Steensen teaches: The support apparatus according to claim 7, wherein said first cushioning material and said second cushioning material each comprises foam (Col 3 Lines 20-23).  

In regards to Claim 10, Steensen teaches: The support apparatus according to claim 1, further comprising an air supply system (70 – Fig. 9) in communication (Col 5 Lines 31-42, see annotated Fig. 9.1 from Steensen) with said sleeve to inflate said sleeve (see note #1 above).  

    PNG
    media_image7.png
    507
    516
    media_image7.png
    Greyscale

Annotated Fig. 9.1 from Steensen

In regards to Claim 11, Steensen teaches: The support apparatus according to claim 1, further comprising a cushion insert (38 – Fig. 6), wherein said sleeve (16/18 – Fig. 6) is configured with a low “Each tube has sheathing surrounding it to reduce noise when adjacent tubes rub against each other”).  

In regards to Claim 12, Steensen teaches: The support apparatus according to claim 11, wherein said sleeve (16/18 – Fig. 6) is configured with a high friction surface (63 – Fig. 4) at one end thereof to retain said cushion insert in said sleeve (Col 4 Lines 48-51).  

In regards to Claim 15, Steensen teaches: The support apparatus according to claim 1, wherein said sleeve is formed from an elastic material (Col 3 Lines 12-15 “flexible material”) wherein said sleeve stretches from said stowed state to said deployed state (see note #1 and Fig 6.1 from Steensen above).  

In regards to Claim 16, Steensen teaches: The support apparatus according to claim 1, wherein when in said deployed state said sleeve has a size, further comprising an adjustment mechanism (‘pump’, 70 – Fig. 9) to adjust said size of said sleeve (see note #3 below) when in said deployed state (see note #1 above).  
Note #3: The adjustment of the sleeve size will be visible during the change in pressure. Please review note #1 above. 

In regards to Claim 17, Steensen teaches: The support apparatus according to claim 16, wherein said adjustment mechanism (‘pump’, 70 – Fig. 9) comprises one or more straps (55/56 – Fig. 3) to adjust said size of said sleeve (Col 4 Lines 10-19).

In regards to Claim 18, Steensen teaches: The support apparatus according to claim 1, wherein said main cushion includes a cover (12 – Fig. 1), and said sleeve is joined with said cover (16/18 – Fig. 1 joined at 22), optionally, said cover being formed from a cover material (Col 3 Lines 12-13, “flexible material”), and said sleeve being formed at least partially from a sleeve material (Col 3 Lines 13-15, “rip stop nylon”) either the same or similar (Col 3 Lines 12-15) to said cover material.  

In regards to Claim 19, Steensen teaches: The support apparatus according to claim 1, wherein said main cushion includes a cover (12 – Fig. 1), and said sleeve (16/18 – Fig. 1 joined at 22) is joined with said cover, optionally, said cover being formed from a cover material (Col 3 Lines 12-13, “flexible material”), and said sleeve being formed at least partially from a sleeve material (Col 3 Lines 13-15, “rip stop nylon”) different than (Col 3 Lines 12-15) said cover material.  

In regards to Claim 20, Steensen teaches: The support apparatus according to claim 1, further comprising a cushion insert (32/33/34/35/38/39 – Fig. 2), wherein said sleeve (16/18 – Fig. 2) extends above said top surface of said main cushion (Fig. 1) when said cushion insert is inserted in said sleeve (Fig. 1/2).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steensen (US 5421044 A) in view of Stoplmann et al. (US 6282735 B1).
In regards to Claim 9, Steensen teaches: The support apparatus according to claim 6, but does not teach, wherein said first cushioning material has a first ILD, and said second cushioning material has a second ILD greater than said first ILD. 
Stoplmann et al. teaches: wherein said first cushioning material has a first ILD (Col 4 Lines 18-37), and said second cushioning material has a second ILD greater than said first ILD (Col 4 Lines 18-37).
Note #2: As stated ILD or indentation load deflection is a variable that can vary from one another dependent on the scope and the intended function/use of the cushioning material. As such, the invention of Stoplmann does disclose an example where two foam blocks 13/15 are varied in ILD. 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have modified the material to a specified firmness to withstand forces overtime and/or for varied comfort that is user specific. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steensen (US 5421044 A).
In regards to Claim 13, Steensen teaches: The support apparatus according to claim 1, wherein said sleeve (16/18 – Fig. 1) is formed from a first sheet of material (16 – “flexible material” Col 3 Lines 12-15) and a second sheet of material (18 – “flexible material” Col 3 Lines 12-15), said first sheet having an upper end or edge (see annotated Fig. 6.3 from Steensen) and a lower end or edge, the upper end or edge of said first sheet of material being secured (22 – Fig. 6) to said main cushion at said top surface (see 22 in Fig. 6, at top portion of embodiment) of said main cushion (see annotated Fig. 6.3 from Steensen), but does not teach, the lower end or edge of said first sheet is releasably secured by a [releasable] fastener (24 – Fig. 6) to said main cushion at said bottom surface of said main cushion (see annotated Fig. 5.2 from Steensen), and said first sheet of material (16 – Fig. 5) [releasably] joinable (24c – Fig. 5) with said second sheet of material (18 – Fig. 5) by a [releasable] fastener (24c – Fig. 6) when said first sheet is released from said main cushion at said bottom surface (see annotated Fig. 5.2 from Steensen).
Steenesen, however, does not explicitly teach the releasable fasteners with either the first or second sheets, however, it does teach the use of gussets (24) and reinforcing strips (24c). 
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have additionally selected an alternative attachment method as sheets for bedding are widely found with a wide variety of attachment methods such as hook and loop, snaps, buttons, zippers, etc. all being releasable and within the scope of the invention. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gusset with another form of a releable fastener, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

    PNG
    media_image8.png
    434
    543
    media_image8.png
    Greyscale

Annotated Fig. 6.3 from Steensen

    PNG
    media_image9.png
    443
    625
    media_image9.png
    Greyscale

Examiner’s Annotation of Fig. 5.2 from Steensen

In regards to Claim 14, Steensen teaches: The support apparatus according to claim 13, but does not teach, wherein at least one of said releasable fasteners comprises a zipper.  
Steenesen, however, does not explicitly teach the releasable fasteners being of a zipper, however, it does teach the use of gussets (24) and reinforcing strips (24c). 
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have additionally selected an alternative attachment method as sheets for bedding are widely found with a wide variety of attachment methods such as hook and loop, snaps, buttons, zippers, etc. all being releasable and within the scope of the invention. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gusset with another form of a releable fastener, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/24/2022